Citation Nr: 1821893	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to September 1975, August 1976 to February 1980, November 1982 to November 1985, and from May 1988 to May 1992.

This appeal comes to the Board of Veterans Appeals (Board) from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified via video-conference before the undersigned Veterans Law Judge in December 2014. A transcript of the hearing has been associated with the claims file. In September 2017, the Board of Veterans Appeals (Board) remanded the case for further development. The Board ordered that the Veteran's VA treatment records be obtained and made part of his case file. The Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


FINDING OF FACT

The Veteran's degenerative disc disease (DDD) of the lumbar spine has manifested with pain on movement, stiffness, forward flexion of 45 degrees or greater, and IVDS, without the presence of ankylosis or significant functional loss.


CONCLUSION OF LAW

The criteria for an increased evaluation, in excess of 20 percent, for degenerative disc disease (DDD) of the lumbar spine have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DC 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations. Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1 (2017). Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994). However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Degenerative disc disease of the lumbar spine

The Veteran's DDD of the thoracolumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. Diagnostic Code 5243 (2017). 

The general rating formula for diseases and injuries of the spine provides disability ratings based on range of motion, and considers associated neurologic abnormalities, unfavorable anklyosis, and intervertebral disc syndrome; additionally, a disability rating may be assigned under the factors prescribed under DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the schedule, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. Part 4, including 4.71(a) (2017).

A 30 percent rating relates to flexion and ankylosis of the cervical spine. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine. Id.

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. Id.

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

The Veteran contends that his low back disability has worsened and warrants a disability rating higher than 20 percent. At a hearing before the undersigned VLJ, he testified that he suffered from at least four weeks of incapacitating episodes due to his degenerative disc disease in his lumbar spine. See December 2014 Transcript. He stated that he has to sit a certain way in order to limit the pain he feels in his back. He also acknowledged being limited in lifting heavy objects. He continued to receive follow-up treatments for his back disability and he submitted VA treatment records to support his contentions. The Veteran's representative contends that the Veteran should be afforded a higher disability rating for his lumbar spine disability when considering functional loss under 38 C.F.R. §4.40 (2017) and painful motion in the joints under 38 C.F.R. §4.45 (2017).

The Veteran was afforded VA examinations for his thoracolumbar spine disability in November 2010 and in June 2015.

At the November 2010 VA examination, the examiner diagnosed the Veteran with degenerative disc disease of lumbar spine. On physical examination, the Veteran presented with normal posture and gait and had symptoms of decreased motion, stiffness, and weakness. The Veteran had muscle spasms noted, which resulted in him missing work for two weeks secondary to back pain over the course of a year. There was no presence of ankylosis or neurological abnormalities associated with DDD. Range of motion testing revealed flexion 0 to 45 degrees, extension 0 to 20 degrees, with noted pain on motion but with no additional limitation on repetitive motion testing. Functionally, the Veteran reported having decreased physical activity due to low stamina and back pain.

At the June 2015 VA examination, the examiner confirmed a diagnosis of minimal degenerative disc disease at L5-S1with bilateral nerve root involvement at L4-L5-S1-S2-S3 (mid-lumbar to low-sacral region). The Veteran reported flare-ups and ongoing stiffness in his back. Range of motion testing revealed flexion 0 to 70 degrees, extension 0 to 30 degrees, with no pain noted on motion, on palpation, or with weight bearing on repetitive motion testing. The examiner endorsed that she was unable to say without mere speculation that the Veteran's flare-ups or symptoms associated with repeated use over time as the Veteran's reported functional loss was not observed during testing. Muscle strength was considered normal with no atrophy. There was mild decreased sensation in the feet and toes bilaterally. Radiculopathy was also positive bilaterally with mild numbness reported. Intervertebral disc syndrome was positively endorsed. There was no presence of ankylosis or neurological abnormalities associated with DDD. Functionally, the Veteran used a back brace for support and was unable to perform duties requiring repetitive bending, stooping, or lifting. The examiner opined that the Veteran was capable of sedentary employment even though these functional limitations were noted.

The Board finds that an evaluation in excess of 20 percent for the Veteran's DDD of the lumbar spine is not warranted. A higher evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Throughout the pendency of his appeal, the Veteran has shown forward flexion to 45 degrees or greater. At no time was his range of motion limited to 30 degrees or less in his thoracolumbar spine. Additionally, there is no presence of ankylosis in the thoracolumbar spine. Bilateral radiculopathy was present since December 2014 and has been assigned a separate evaluation under DC 8510. The Veteran reports incapacitating episode for a total duration of 4 weeks in one year due to his IVDS; however, there is no record of a physician prescribing bedrest for a period of 4 weeks because of the condition. The Veteran's VA treatment records reveal continued treatment for back pain. However, at no time do his symptoms manifest to a 40 percent evaluation.

In evaluating the Veteran's current level of disability, functional loss was considered as per 38 C.F.R. §§  4.40, 4.45 (2017). The medical evidence shows that the Veteran has, at different times, complained of pain on touch and stiffness, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Additionally, he was found to have pain on movement, a history of flare-ups, and incapacitating episodes due to IVDS. However, VA treatment records do not support a severity in symptomatology associated with the lumbar spine that would warrant a 40 percent disability rating. Board finds that the VA examinations and medical opinions regarding the reportedly "mild" severity of DDD with minimal functional loss outweighs the Veteran's statements regarding additional functional loss due to pain, weakness, fatigue, or other factors as per Deluca. 38 C.F.R. §§  4.40, 4.45, 4.59 (2017).

II. TDIU

The Board notes that the Veteran has sought entitlement to TDIU for his service connected disabilities.

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §4.16 (a) (2016).

The Veteran's case file indicates that he has sought TDIU for his service connected disabilities. As of December 16, 2014, he was assigned a 100 percent combined evaluation for his disabilities. As such, entitlement to TDIU after December 16, 2014 is moot.

For the time period on appeal before December 16, 2014, there is no indication that the Veteran's DDD was so severe that it prevented him from performing substantially gainful employment. While he reported missing approximately 4 weeks of work due to his DDD, he was not found to be limited in performing sedentary duties. As the Veteran's DDD has been categorized as mild, the Board finds that the disability, including the reports of pain and stiffness, is not so severe as to warrant TDIU for the period prior to December 16, 2014.


ORDER

An evaluation in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


